Citation Nr: 1814136	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  12-02 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for chronic mastoiditis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse



ATTORNEY FOR THE BOARD

N. Peden, Associate Counsel


INTRODUCTION

The Veteran had active service from August 2, 1985 to August 30, 1985.

This matter comes before the Board of Veterans Appeals (Board) on appeal from May 2010 and October 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. The Board previously remanded this matter in September 2016 for further development. 

In June 2013, the Veteran and her spouse had a hearing before a Veterans Law Judge who has since left the Board. A copy of that transcript is of record. The Veteran did not respond to correspondence offering her another hearing, thus the Board will proceed with adjudication of this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The prior September 2016 remand, in relevant part, was to obtain a medical opinion concerning whether the Veteran's bilateral hearing loss, tinnitus, and/or chronic mastoiditis clearly and unmistakably pre-existed her active military service or was etiologically related to it (meaning, if not pre-existing, caused or aggravated by service). Specifically, the September 2016 remand requested that the examiner address whether the Veteran's bilateral hearing loss, tinnitus, and/or chronic mastoiditis "clearly and unmistakably" pre-existed her service.

In response to that remand directive, an examiner provided a June 2017 VA medical addendum opinion. The examiner stated that he could not opine as to whether or not bilateral hearing loss, tinnitus, and/or chronic mastoiditis existed prior to service. The examiner also opined there was no evidence that the Veteran's service exacerbated or aggravated any hearing loss, tinnitus, and chronic mastoiditis. 
The June 2017 examiner did not use the correct legal standard in responding to this question. Additionally, the examiner stated there was evidence of pre-existing Eustachian tube dysfunction and middle ear atelectasis which could have led to the Veteran's current otologic issues, but did not opine as to clear and unmistakable evidence of pre-existence or aggravation of these conditions. The Board finds the June 2017 opinion inadequate. As such, a supplemental (addendum) opinion must be obtained considering the correct standard of proof and addressing all the questions posed.  

Accordingly, the case is REMANDED for the following action:

1. Return the virtual claims file to the June 2017 VA compensation examiner for supplemental comment (an addendum opinion) concerning the nature and etiology of the Veteran's bilateral hearing loss, tinnitus, and/or chronic mastoiditis. The claims file, including a complete copy of this remand, must be made available to the examiner for review of the pertinent medical and other history.

 The examiner should provide the following opinions:

 (a) Whether it is clear and unmistakable (i.e., whether it is undebatable) that the Veteran's bilateral hearing loss, tinnitus, and/or chronic mastoiditis existed prior to service?

(b) Whether there is clear and unmistakable evidence that the Veteran's pre-existing Eustachian tube dysfunction and middle ear atelectasis contributed to or aggravated the Veteran's bilateral hearing loss, tinnitus, and/or chronic mastoiditis.

If the examiner finds that if the Veteran's bilateral hearing loss, tinnitus, and/or chronic mastoiditis did undergo an increase in severity he or she should state whether there is clear and unmistakable evidence that the increase was due to the natural progression of the disease.

If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

2. Then, readjudicate the claims. If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 






action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

